IN THE SUPREME COURT OF THE STATE OF NEVADA


                PEDRO RODRIGUEZ,                                         No. 83169
                Appellant,
                vs.
                THE STATE OF NEVADA,                                           FILED
                Respondent.
                                                                               AUG 1 9 2022
                                                                            ELIZAS'ETH A. BROWN
                                                                         CLERK 3    SU REME COURT
                                                                         BY=      •
                                                                               DEPUFY CLERK


                                        ORDER OF AFFIRMANCE
                            This is an appeal from a district court order denying appellant

                Pedro Rodriguez's postconviction petition for a writ of habeas corpus.
                Second Judicial District Court, Washoe County; Lynne K. Sirnons, Judge.
                            Rodriguez, Robert Paul Servin, and Brian Lee Allen, robbed
                and murdered Kimberly Fondy on April 5, 1998. Rodriguez and Servin were
                tried jointly and found guilty of first-degree murder with the use of a deadly
                weapon and robbery with the use of a deadly weapon. The jury sentenced
                Rodriguez to death for the murder and the district court sentenced
                Rodriguez to two equal and consecutive terms of 72 to 180 months for the
                robbery with the use of a deadly weapon.           This court affirmed the
                convictions and sentences on appeal. Rodriguez v. State, 117 Nev. 800, 32
                P.3d 773 (2001).    Rodriguez successfully challenged his sentence in a

                postconviction petition for a writ of habeas corpus. See Rodriguez v. State,
                No. 48291, 2009 WL 3711919 (Nev. Nov. 3, 2009) (Order Affirming in Part,
                Reversing in Part and Remanding). At a new penalty hearing, a jury again
                imposed a death sentence, which this court upheld on appeal. See Rodriguez
                v. State, No. 63423, 2015 WL 5383890 (Nev. Sept. 11, 2015) (Order of
                Affirmance).


SUPREME COURT
        OF
     NEVADA


1(o 194Th
                             In this appeal from an order dismissing another postconviction
                habeas petition, Rodriguez argues that penalty phase counsel should have
                challenged the admission of "other matter" evidence, namely evidence about
                an incident in which he threatened a resident and police officer at a trailer
                park during his arrest on June 7, 1997, and the events resulting in a
                temporary protective order (TPO), on the ground that its probative value
                was outweighed by the danger of unfair prejudice. He contends that these
                incidents that occurred roughly 16 years before his penalty phase retrial in
                2013 did not provide an accurate depiction of who he was at the time of the
                penalty phase retrial.
                             Under the two-part test established by the United States
                Supreme Court in Strickland v. Washington, a petitioner must show that
                (1) counsel's performance fell below an objective standard of reasonableness
                (deficient performance) and (2) a reasonable probability of a different
                outcome but for counsel's deficient performance (prejudice). 466 U.S. 668,
                687-88, 694 (1984); Kirksey v. State, 112 Nev. 980, 987-88, 998, 923 P.2d
                1102, 1107, 1114 (1996). A court need not consider both prongs of the
                Strickland test if a petitioner makes an insufficient showing on either
                prong. Strickland, 466 U.S. at 697. For purposes of the deficiency prong,
                counsel is strongly presumed to have provided adequate assistance and
                exercised reasonable professional judgment in all significant decisions. Id.
                at 690; see Ennis v. State, 122 Nev. 694, 704-05, 137 P.3d 1095, 1102 (2006)
                ("In order to avoid the distorting effects of hindsight, the evaluation begins
                with the strong presumption that counsel's conduct falls within the wide
                range of reasonable professional assistance." (internal quotation marks
                omitted)).




SUPREME COURT
         OF
      NEVADA
                                                      2
“)) 1,447A
                            Rodriguez's ineffective-assistance claim turns on whether
                counsel should have challenged the admission of evidence, whether that
                challenge would have been successful, and whether there was a reasonable
                likelihood of a different outcome at the penalty hearing had the evidence
                been excluded. See Kirksey, 112 Nev. at 990, 923 P.2d at 1109. The district
                court has broad discretion to admit evidence in a capital penalty hearing.
                NRS 175.552(3); McKenna v. State, 114 Nev. 1044, 1051, 968 P.2d 739, 744

                (1998).   Pursuant to NRS 175.552(3), during a capital penalty hearing
                "evidence may be presented concerning aggravating and mitigating
                circumstances relative to the offense, defendant or victim and on any other
                matter which the court deems relevant to the sentence, whether or not the
                evidence is ordinarily admissible." In this vein, "other mattee evidence
                may be introduced by the State "for jurors to consider in deciding on an
                appropriate sentence after they have determined whether the defendant is
                or is not eligible for death." Hollaway v. State, 116 Nev. 732, 746, 6 P.3d
                987, 997 (2000), overruled on other grounds by Lisle v. State, 131 Nev. 356,
                351 P.3d 725 (2015).
                            Evidence of prior convictions and uncharged bad acts is
                generally admissible during a penalty hearing. Johnson v. State, 122 Nev.
                1344, 1353, 148 P.3d 767, 774 (2006); see Gallego v. State, 117 Nev. 348,
                369, 23 P.3d 227, 241 (2001) (recognizing that evidence of police
                investigations and uncharged crimes may be achnissible in a capital penalty
                hearing), overruled on other grounds by Nunnery v. State, 127 Nev. 749, 263
                P.3d 235 (2011); Emil v. State, 105 Nev. 858, 866, 784 P.2d 956, 961 (1989)
                (concluding that district court did not abuse its discretion in admitting




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                 testimony about prior murder conviction during penalty hearing). Prior bad
                 acts are relevant penalty phase evidence because a sentencing decision
                 "should be based on the entirety of a defendant's character, record, and the
                 circumstances of the offense." Nunnery, 127 Nev. at 769, 263 P.3d at 249
                 (internal quotation marks omitted); see Mason v. State, 118 Nev. 554, 562,

                 51 P.3d 521, 526 (2002) (recognizing that evidence of unrelated offenses may
                 be admissible during a capital penalty hearing).
                             Relevant character evidence is not admissible when its

                 probative value is substantially outweighed by the danger of unfair
                 prejudice. NRS 48.025; NRS 48.035(1); Johnson, 122 Nev. at 1353, 148 P.3d
                 at 774. While prior bad act evidence is "obviously prejudicial," whether the
                 evidence is unfairly prejudicial depends on its probative value. McConnell
                 v. State, 120 Nev. 1043, 1058, 102 P.3d 606, 617 (2004).         Guilt phase

                 evidence is unfairly prejudicial when it appeals to jurors emotion or "lure[s]
                 the [jurors] into declaring guilt on a ground different from proof specific to

                 the offense charged.'" State v. District Court (Armstrong), 127 Nev. 927,
                 933-34, 267 P.3d 777, 781 (2011) (quoting Old Chief v. United States, 519
                 U.S. 172, 180 (1997)).   But other bad act evidence may not be unfairly
                 prejudicial when introduced during a capital penalty hearing because it can
                 be "probative of [a defendant's] cruel and violent character and lack of
                 remorse," McConnell, 120 Nev. at 1058, 102 P.3d at 617, or "reveal[s] a
                 pattern of escalating violent criminal behavior," Johnson, 122 Nev. at 1354,
                 148 P.3d at 774.
                             Here, the other acts involving threats made during the trailer
                 park incident and the threats set forth in Gabriella Ruiz's TPO had
                 significant probative value in showing Rodriguez's character and the

                 escalation of his pattern of behavior leading up to Fondy's murder and that


SUPREME COURT
           OF
        NEVADA
                                                       4
1(1)   i947A
                the murder was not an isolated instance of violence. See Witter v. State, 112
                Nev. 908, 921, 921 P.2d 886, 895 (1996) (holding that defendant's veiled
                threat to arresting officers was probative to showing future dangerousness
                and was not unfairly prejudicial), abrogated on other grounds by Nunnery,
                127 Nev. 749, 263 P.3d 235. Thus, an objection would have been futile.
                Counsel is not objectively unreasonable in failing to object to the other act
                evidence under these circumstances. Ennis v. State, 122 Nev. 694, 706, 137
                P.3d 1095, 1103 (2006) ("Trial counsel need not lodge futile objections to
                avoid ineffective assistance of counsel claims.").
                            Relying on Phillips v. State, 121 Nev. 591, 119 P.3d 711 (2005),
                receded from on other grounds by Cortinas v. State, 124 Nev. 1013, 195 P.3d
                315 (2008), Rodriguez asserts that the prior bad acts were unfairly
                prejudicial because they were significantly remote from the penalty phase
                retrial. But the holding in Phillips is inapposite. Remoteness in Phillips
                was not measured as the time between the prior bad act and the current
                trial but instead as the time between the prior bad act and the charged
                conduct. Id. at 602, 119 P.3d at 719; see also Gallego v. State, 101 Nev. 782,
                789, 711 P.2d 856, 861 (1985) (concluding that prior killings "were not
                remote in time from the killing here considered!' and therefore were not so
                remote as to be inadmissible under NRS 48.035(1)).
                            Rodriguez further failed to demonstrate prejudice.       The jury

                heard evidence that Rodriguez led two codefendants to Fondy's home for the



                      'As Rodriguez introduced mitigation testimony from Ruiz, the State
                could, and in fact did, cross-examine her about her relationship with
                Rodriguez, the abuse that prompted her to obtain a TPO, and the threats
                she later received from him and his family.



SUPREME COURT
       OF
    NEVADA
                                                      5
WI 1947A
                purpose of robbing her. Due to their numbers, weaponry, and her disability
                requiring the use of a wheelchair, they handily subdued her and prevented
                her from completing a call for help. While detaining her in the bathroom of
                her home, they repeatedly struck her causing cuts and abrasions. After
                Rodriguez completed the robbery, his compatriot shot Fondy four times,
                killing her. Afterward, the three assailants bragged about the robbery and
                their efforts to inflict more suffering on Fondy. The jury also heard evidence
                that Rodriguez had been convicted of sexually assaulting a fourteen-year-
                old girl at knifepoint. The testimony about this crime demonstrated that
                Rodriguez was capable of significant, callous violence against a victim he
                happened upon in a friend's home. Witnesses described how he had wanted
                to kill the victim to avoid arrest and had arrived at that decision almost
                immediately and after very little consideration. In addition to Rodriguez's
                criminal history, the State introduced expert psychological testimony
                opining that he was highly likely to reoffend violently based on his exhibited
                characteristics of antisocial personality disorder with narcissistic features.
                Considering the evidence introduced about the murder and the evidence
                supporting the aggravating circumstances, Rodriguez has not alleged
                sufficient facts to show a reasonable likelihood that he would not have been
                sentenced to death had the jury not heard testimony about the two prior
                uncharged acts. Therefore, the district court did not err in denying this
                claim without holding an evidentiary hearing. See Hargroue v. State, 100
                Nev. 498, 502-03, 686 P.2d 222, 225 (1984) (holding that a postconviction
                petitioner is entitled to an evidentiary hearing on claims supported by
                specific factual allegations that would have entitled petitioner to relief); see
                also Johnson v. State, 117 Nev. 153, 161, 17 P.3d 1008, 1013 (2001) (noting




SUPREME COURT
      OF
   NEVADA                                              6
  1)47A
                        that evidentiary hearing may "be of little value" when the issue presented
                        is purely legal). Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED.


                                                                         ,
                                                                Parraguirre


                                                                                               J.
                                                                Hardesty


                                                                             Al;%sba,--0       J.
                                                                Stiglich




                                                                Cadish
                                                                             GA1K              J.




                                                                                               J.
                                                                Silver


                                                                                               J.
                                                                Pickering




                                                                Herndon

                        cc:   Hon. Lynne K. Simons, District Judge
                              Edward T. Reed
                              Attorney General/Carson City
                              Washoe County District Attorney
                              Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA                                                7
10) I q47A    co:Ztr,